Citation Nr: 0820840	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  

This appeal arises from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran in his April 2003 
substantive appeal limited the issues to those set out on the 
title page.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in February 2005 to obtain copies of the records 
obtained by the Social Security Adminstration to support his 
claim for disability benefits.  Those records have been 
obtained.  Stegall v. West, 11  Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The claims folder does not include any documentation of 
elevated blood pressure readings in service or during the 
initial post service year.  

2.  In service in November 1971 the veteran was treated for 
paravertebral muscle spasms.  

3.  Private medical records document the veteran sustained on 
the job low back injuries in 1989 and 1993.  The veteran 
received a settlement from Workmen's compensation for on the 
job back injury in September 1998.  

4.  There is no competent medical evidence of record which 
links the currently diagnosed low back disorders to service.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active military service; 
and the service incurrence of hypertension may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A low back disorder was not incurred or aggravated in 
active military service; and the service incurrence of a low 
back disorder may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

By letters dated in November 2001, January, February and 
April 2002, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The May 2006 supplemental statement of 
the case which was sent to the veteran provided him the 
information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
arthritis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2007).  

Factual Background and Analysis.  On preinduction physical 
examination in September 1970 the veteran's spine was noted 
to be normal.  His blood pressure was reported to be 138/88.  
No relevant defects were noted on physical inspection at 
service entrance in April 1971.  On his Report of Medical 
History in September 1970 the veteran denied any history of 
back trouble or high blood pressure.  

November 1971 service medical records reveal the veteran 
complained of low back pain with physical exercise for 
several days.  Physical examination revealed paravertebral 
muscle spasm.  He was ordered to light duty, Robaxin was 
administered and a prescription written.  

The March 1973 service separation examination found no 
abnormality of the spine.  The veteran's blood pressure was 
recorded as 122/84.  An April 1974 National Guard enlistment 
examination again found the spine was normal.  His blood 
pressure was 120/60.  On his April 1974 Report of Medical 
History the veteran denied any history of high blood pressure 
or recurrent back pain.  

The veteran submitted his claim for service connection for a 
back sprain and high blood pressure in June 2001.  

Earlier in November 1994, the veteran had requested non-
service connected pension and submitted a November 1994 
physical examination by his private physician.  This 
physician indicated the veteran had a history of a back 
injury 4 years ago and in August 1994 had a lumbar 
laminectomy.  

In November 2001, the veteran informed the RO of the names 
and addresses of the physicians who had treated him.  He 
indicated that his records only went back to 1993.  
Subsequently, VA obtained his records from his private care 
providers and the Social Security Administration.  

April 1991 private medical records indicate the veteran 
claimed he hurt his back May 27, 1990 when he twisted his 
back.  L-5, S-1 radiculopathy on the left side with 
possibility of L-4 also was the diagnosis.  Computed 
tomography in May 1991 revealed a disc bulge/protrusion at 
the L4-5 level, narrowing of the intervertebral disc space 
and an associated vacuum phenomenon at L5-S1, with facet 
hypertrophy in the lower lumbar region.  

Records from the Durham Clinic noted the veteran was a 
somewhat poor historian but recalled that in 1990 while at 
work he developed low back pain.  

An August 1994 report of hospital admission at Raleigh 
Community Hospital indicates the veteran was first seen in 
December 1993 with a history of a injury to his back which 
occurred in approximately 1989.  The veteran was pursuing a 
Workmen's Compensation claim.  Diagnoses of multi-level 
degenerative disc disease and a herniated disk on the right, 
with probable L-5 radiculopathy were recorded.  A record at 
admission indicated the veteran was injured in an accident on 
October 12, 1993 and a lumbar herniated nucleus pulposus was 
the admitting diagnosis. 

The first diagnosis of hypertension appears on bills from the 
Roanoke Clinic.  They responded to requests for records from 
the RO in January 2002 and stated that had last treated the 
veteran in 1995.  

July 1996 records include a history of previous back pain 
episodes dating back to 1990.  It was noted the veteran was a 
poor historian in regard to his past medical history along 
with his medications.  

The claims folder includes a September 1998 Workmen's 
Compensation settlement agreement which indicates the veteran 
was injured in an accident in the scope of his employment 
when he attempted to lift the top from a transmission and 
felt a pull in the lower right side of his back.  

The first mention of any history of back pain in service 
appears in a February 2002 VA outpatient treatment record.  
The examiner recorded that the veteran stated first that he 
had back trouble in service and received a shot in his back 
for it.  Then, the problem recurred in the early 1990's.  

The RO requested that the veteran be examined and a medical 
opinion be obtained.  In the June 2002 examination report, it 
is recorded that the veteran gave a history of low back 
tenderness in service, experiencing discomfort in 1976, and 
that he was told he had spasm and received medication.  The 
veteran went on that in 1990, he twisted his lower back and 
that he injured his back again in October 1993.  The 2002 
examiner's diagnoses included status post laminectomy, twice 
with residual degenerative disc disease and atherosclerotic 
vascular disease with limited motion, pain and tenderness of 
the right lower leg, with well healed scars.  In the opinion 
of the physician who conducted the examination the veteran's 
current back condition was not due to the muscle spasms which 
the veteran had in 1971.  His lower back problem "ended up 
to the 1st lumbar laminectomy is due to the occupational 
injury that occurred in October 1993."  

In January 2003, the veteran submitted statements from his 
spouse and children.  They reported the veteran had pain in 
his lower extremities and had difficulty sitting or driving 
of long distances.  His spouse wrote that she had been 
married to the veteran for 35 years.  She did not remember 
exactly when his high blood pressure became a problem.  But 
she did know it was before his tour of duty in the Army.  

The veteran and his spouse appeared and gave testimony before 
a Veterans Law Judge in November 2004.  The veteran testified 
he complained of back pain several times in the Army.  He 
first sought treatment for his back in 1976.  The doctor who 
treated him had died and there are no available records.  The 
veteran stated that his back problems started when he was 
climbing poles in service.  (T-5,6).  

After being informed that the Veterans Law Judge who 
conducted his hearing in November 2004 was no longer with the 
Board the veteran requested another hearing.  In April 2008, 
the veteran and his spouse appeared and gave testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran stated he was treated in service for hypertension 
while stationed in Texas.  T-18.  

As to the issue of service connection for hypertension VA and 
private records include current diagnoses of hypertension.  
There is however no evidence of any elevated blood pressure 
readings in service or during the initial post service year.  
There is no documentation of hypertension for many years 
after service separation.  It is not until the 1990's that 
hypertension is documented in the private medical records.  
Hypertension is not the type of disorder which may be 
observed by a lay person.  The statements of the veteran and 
his spouse that he had hypertension in service are 
inconsistent with the service medical records, which do not 
include any elevated blood pressure readings, with the 
history given by the veteran during service, and immediately 
afterwards in April 1974.  With no documentation of elevated 
blood pressure readings either in service or during the 
initial post service year, service connection for 
hypertension is not warranted.  

There is no dispute that the veteran was treated in service 
for back spasm in November 1971 or that he currently has low 
back disorders.  The question is whether there is a nexus 
between the currently diagnosed low back disorder and the 
symptoms noted in service.  This is a question which requires 
medical expertise to answer.  Neither the Board or the 
veteran and his spouse are competent to answer that question.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For that 
reason the RO requested a medical opinion.  In June 2002 a 
physician examined the veteran and interviewed him as to his 
medical history.  He then offered his opinion as to the 
etiology of the veteran's current low back disorder and 
unequivocally stated it was not related to service but to the 
occupational back injury sustained after the veteran's 
separation from the service.  There is no competent medical 
evidence which links the current low back disorders to 
service, therefore service connection for a low back disorder 
is not warranted.  


ORDER

Service connection for hypertension is denied.  

Service connection for a low back disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


